 JOS. SCHUTZ BREWING CO.Jos.Schlitz Brewing Co., Container Division,"andUnitedSteelworkers of America,AFL-CIO,2Petitioner.-Case 30-RC-1470August 9, 1971DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Cecil Sutphen.Following the hearing, this case was transferred to theNational Labor Relations Board in Washington,D.C., pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatementsof Procedure, Series 8, as amended.Thereafter, the Petitioner and Employer filed briefs.Pursuant,to 'the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The parties stipulated that Jos. Schlitz BrewingCo., Container Division, a Wisconsin Corporation, isengaged in the manufacture of cans at its Oak Creek,Wisconsin, facility. During the past year the Employ-er purchased and received goods valued in excess of$50,000 from suppliers located directly outside theState of Wisconsin. Accordingly, we find that theEmployer is engaged in commerce within the meaningof the Act, and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent , certain, employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.This case involves the plant of a new employer, Jos.SchlitzBrewing Company, Container Division, asubsidiary corporation of Joseph Schlitz BrewingCompany. The Petitioner seeks to represent a unit ofallproduction and maintenance employees at theplant, excluding office clerical, technical, and profes-sional employees, guards, and supervisors as definedin the Act. The Employer agrees as to the appropriate-1The name of the Employer was amended at the heanng2The name of the Petitioner was amended at the heanng.553ness of this- unit. Local 494, International Brother-hood ,of ElectricalWorkers, AFL-CIO, has inter-vened andassertsthat its contract with the Milwaukeebrewery covers the Container Division employeesand, alternately, that a separate unit of electronicrepairmen and electricians is appropriate. The Car-penters District Council of Milwaukee County andVicinity, affiliated with the United Brotherhood ofCarpenters & Joiners of America, AFL-CIO, inter-vened and seeks a separate -unit of millwrightsemployed at the Container Division. Union Local No.601 of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industryof the United States and Canada also intervened onthe ground that its contract with the Milwaukeebrewery covers any steamfitters employed at theContainer Division.3The Container Division plant commenced opera-tions on or about April 1, 1971, and is entirely devotedto the manufacturing of beer cans for use at Schlitzbreweries across the country. The productionprocessis fully automated and is capable of producing 1,200aluminum cans per minute. It is expected that theplant will be able to produce 250 million beer cans peryear when production is at its peak. As of the date ofthe hearing, the Employer had approximately 50production and maintenance employees working, atthe plant and expects to have 70 employees when theplant becomes fully operative. 1 The existing produc-tion job- classifications and the number of 'employ-ees in each as of thedateof the-hearing are as follows:adjusters, 15; can technicians, 3;, chemical processoperators, 2;maintainers, 12; inspectors, 1; andoperators, 5. The existing maintenance. departmentclassifications and the number of employees in eachare: driver-janitor, 1; electrician, 1; electronic repair-men, 3; machinists, 2; millwrights, 2; and tool-and-die makers, 2.The Container Division is located 12 miles from theMilwaukee brewery in Oak Creek, .Wisconsin. All ofthe employees working at the new plant are newSchlitz hires-none were transferred from the Mil-waukee brewery-and the remaining 20 positions willbe filled with new Schlitz employees as well. TheEmployer stated that there will not be any temporaryor permanent transfers between the Container Divi-sion and Milwaukee brewery. All of the frontlinesupervisors are also new hires and most of the topmanagement personnel were not previously employedby Schlitz. In terms of overall company organization,the plant manager of, the Container Division reportsto a different Schlitz vice president than the vicepresident overseeing the brewery operations. Theengineering, purchasing, production, quality control,3At present no steamfitters are employedat the Container Division.192 NLRB No. 79 554DECISIONSOF NATIONALLABOR RELATIONS BOARDand labor-'relationsfunctions are also handled on aseparate` basis.Furthermore, different policies areapplicable to the brewery employees than those ofContainer Division employees with respect to holi-days,vacations,insurance, and shift schedules.The plant involved herein utilizes a two-pieceproduction process which produces a seamless canwith an integral bottom and an aluminum top. Anintricatetrackwork system moves the product fromthe uncoiler; the first piece of equipment, to theautomaticpalletizer, the last piece of equipment onthe production line. All components on the line areinterconnectedand' are dependent on each other foroverall production.The automated equipment isactuated by electronic sensing devices so that, otherthanfor inspection and-maintenance, the cans are nottouched by human hands from fabricating throughpackaging.The coils of aluminum used in the productionprocess areunloaded from railroad cars, placed on anupender, then picked up by Z hoist and conveyed byan overhead crane to an uncoiler which feeds thealuminum intoa cupping press. This press stamps outcircular piecesof aluminum into cups approximately4'inc'hes in diameter'and 1 inch high, which are thenredrawn and wall-ironed into plain aluminum canbodies. After being trimmed to the correct-height, the,cans are conveyed to a washer for a complete washand then to the printer where three colors are printedby the dry offset method and an overcoat of varnish isapplied. A thin coat of varnish-is also applied to thebottom of the can to enhance mobility of the canthroughout the plant and the brewery. Next the cansare conveyed to the decorating oven where' the inkand varnish are dried. A protective coating is thensprayed on'the inside of the can and dried in anotheroven. The cans are conveyed past the inspection tableto the necker flinger where the can is flared out into aflange which makes the can ready to accept the poptop unit.'The cans are then tested and conveyed to anautomaticpalletizerwhere thecansare stacked upand prepared for either warehousing or shipping tothe brewery.The plant is organized under a concept wherein allemployees, whether' production or maintenance, worktogether to'maintain the continuous operation of theproduction' line. For this reason, maintenance is doneboth by the maintenance workers and by productionworkers. Both groups of employees use the work-benches located throughout the plant. The mainte-nance employees, therefore, spend most of their timein production areas in order to promote uninterruptedproduction. Because of the interchange of employeesin performing the various functions at the plantmaintainersands adjusters do 80 to 85 percent of, thework which millwrights perform. The, electrician andelectronic repairmen work with production employees85 to 90 percent of the time. Although themainte-nance employees have assigned work areas off theproduction floor (where tools and some equipmentare kept), they spend the vast majority of their timeworking right alongside production employees. Therecorddisclosednumerousfunctionswhich areperformed by both production and maintenanceemployees althoughmajor repair work will becontracted out Furthermore, a number of functionsare performed on the basis of whoever is available inthe area of the plant where such work isneeded.: -While there are maintenance supervisors andproduction supervisors, when maintenance employ-ees are in production areas (85 to 99-percent of thetime) they will be supervised by production supervi-sors.Thus,production supervisorscan reassignmaintenance employees to- perform,'various tasks. Allemployees will be directly supervised by productionsupervisors in the second shift which was -to havebegun ,June 1. As the first and. second shifts will berotated each month, all maintenance employees willeventuallywork on the second shift and will bedirected by production supervisors. 'With regard to the working conditions at the plant,both production and maintenance employees receivethe same training, work, on the same shift schedule,are on the same. payroll, serve-the same' probationaryperiod, have the same fringe benefits; and use thesamerepair manuals.,Neither production nor mainte-nance employees are required -to possess any specialeducational or experience qualifications in order to behired by the Employer. Furthermore, 4 here are nobadges or insignia of any type to distinguish oneemployee from another.On'the, basis of the foregoing, we find that all of theproduction and maintenance 'employees involvedherein constitute a unit"appropriate for the purposesof collective bargaining, particularly in light of theautomation in the plant, the overlap of job duties, thecommon supervision, the common location of theproduction lines and the shared responsibility for andparticipation in the operation of the equipment.Accordingly,we find that the electrical workers,carpenters, and steamfitters do not have a sufficientcommunity of interest to warrant their establishmentas separate bargaining units., With regard to thecontract-bar assertions of the, Electrical Workers andthe Steamfitters, in order to decide whether theircontracts with the brewery,, cover employees at theContainer Division, a prior determination must bemade that the Container Division constitutes an JOS. SCHLITZ BREWING CO.accretionto the brewery unit.4 As- there has been nointerchangeof brewery and Container Divisionemployees, as' management and administrative con-trol is separate,and because of the difference inworking conditionsand skills, we do not view theproduction and maintenance workers as an accretionto- the.unit.Accordingly, we find, that the electricalworkers and the steamfitters do not by themselvesconstitute, separateunits appropriate for purposes ofcollectivebargaining.4.Beacon Photo Service,Inc.,163 NLRB 706.5 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresses which may be-used to communicate'with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.LR.B.v.Wyman-Gordon Co.,394 U.S.759.Accordingly,it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filed5554.We find that the following employees' constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b).of -theAct: all production and maintenance employees atthe Employer's Oak Creek, Wisconsin, plant, exclud-ing office clerical employees, technical, employees,professional employees, guards and supervisors asdefined in the Act.[Direction of Elections omitted from publication.]by the Employer with the Regional Director for Region 30, within 7 days'of the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances.Failure to comply,with ; thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.